Case 4:18-cv-40139-TSH Document 55-2 Filed 12/24/19 Page 1 of 5




                  Exhibit B
          Case 4:18-cv-40139-TSH Document 55-2 Filed 12/24/19 Page 2 of 5


UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
---------------------------------------------------------------X

Gabrielle Carlson, on behalf of herself and all others
similarly situated,

                          Plaintiff,
        v.

Target Enterprise, Inc.,

                           Defendant.
---------------------------------------------------------------X
                         NOTICE REGARDING RIGHT TO BENEFIT FROM
                                CLASS ACTION SETTLEMENT

A Settlement Agreement has been reached in a class action lawsuit alleging that Target
Enterprise, Inc. (“Target”) violated the law by placing in excess of two telephone calls in a seven
day period to Massachusetts consumers to collect a debt. Target’s records show that you may be
a class member under the Settlement Agreement reached in the case.

A settlement fund of $2,275,000.00 has been established to pay valid claims, attorney’s fees,
costs, any incentive award to the Class Representative (Gabrielle Carlson) and settlement
administration costs. You may be entitled to receive an equal share of the fund. The final cash
payment will depend on the total number of valid and timely claims filed by all Class Members.
Your legal rights are affected whether you act or don’t act so read this notice carefully.

                                            YOUR OPTIONS
Option 1:                                 Complete and submit a Claim Form and receive an equal
Submit a Claim Form                       share of the Settlement Fund
Deadline: October 24, 2019                By completing and submitting a Claim Form you may
                                          recover an equal share of the Settlement Fund. This is the
                                          only way to claim and receive from the Fund.

Option 2:                                 Get out of this lawsuit and get no benefits from it
Ask to be Excluded                        You may ask to be excluded from the lawsuit. By excluding
Deadline: October 24, 2019                yourself, you cannot recover as part of this settlement and
                                          you keep a right to sue on your own.

Option 3:                                 Object to the terms of the Settlement Agreement.
Deadline: October 24, 2019                You may object to the terms of the Settlement Agreement
                                          and have your objections heard at the January 9, 2020,
                                          Fairness Hearing.
        Case 4:18-cv-40139-TSH Document 55-2 Filed 12/24/19 Page 3 of 5


1.   What is this lawsuit about?

In the lawsuit, the Plaintiff alleges that Target violated the Massachusetts Consumer Protection
Act, M.G.L. c. 93A § 2, et seq. (“MCPA”), and the Massachusetts Debt Collection Regulations,
940 CMR § 7.00, et seq. (“MDCR”), by placing in excess of two calls regarding a debt within a
seven-day period to Plaintiff and other Massachusetts consumers.
Target denies any wrongdoing, denies that it did not have prior express written consent and
denies that it violated the MCPA, the MDCR or any other law.
Both sides have agreed to settle the lawsuit to avoid the cost, delay, and uncertainty of further
litigation.
You can read Plaintiff’s Amended Complaint, the Settlement Agreement, other case documents,
and submit a claim form at www.CarlsonTargetClass.com.
2.   Why is this a class action?

In a class action, a Class Representative (in this case, Plaintiff Gabrielle Carlson) sues on behalf
of a group (or a “Class”) of people. Here, the Class Representative sued on behalf of people who
have similar claims regarding allegedly excessive debt collection calls.
3.   Why is there a settlement?

To avoid the cost, risk, and delay of litigation, the Parties reached a settlement agreement as to
Plaintiff’s and the Class claims.
4.   How do I know if I am a part of the settlement?

For settlement purposes, the Court has certified a Class consisting of all people who meet the
following definition:

       All persons residing in the Commonwealth of Massachusetts who, within four
       years prior to the filing of this action, received in excess of two telephone calls
       regarding a debt from Target within a seven-day period to their residence, cellular
       telephone, or other provided telephone number.

5.   How do I recover?

Submit a Claim Form. This is the only way to get a payment. You have the right as a member
of the Settlement Class to receive an equal share of the Settlement Fund.
The final cash payment will depend on the total number of valid and timely claims filed by all
Class Members. Each claiming Class Member will be entitled to an equal share of the
Settlement Fund, after deductions from the fund for administrative costs, attorney’s fees and
expenses, any incentive award to the plaintiff.

You can submit a claim form online at www.CarlsonTargetClass.com. Or, you can download the
Claim Form online and mail it to:

                                   Carlson v. Target Enterprise
                                      Claims Administrator
                                        P.O. Box 404154
                                   Louisville, KY 40233-4154

All claim forms must be mailed or filed online no later than October 24, 2019.
        Case 4:18-cv-40139-TSH Document 55-2 Filed 12/24/19 Page 4 of 5



After all valid claim forms are counted, and the settlement is given final approval by the Court,
the Settlement Administrator will provide each claiming Settlement Class Member their share of
the Settlement Fund after the deductions above. Any excess settlement funds or benefit checks
not cashed by Settlement Class Members will be provided to a charitable organization approved
by the Court.
6.    What am I giving up to receive these benefits?

By staying in the Class, all of the Court’s orders will apply to you, and you give a “release” for
any claims arising from allegedly excessive telephone calls to you. A release means you cannot
sue or be part of any other lawsuit against Target and the Released Parties about the claims or
issues in this lawsuit and you will be bound by the Settlement Agreement.
7.    How much will the Class Representatives receive?

The Class Representative will receive her portion of the settlement as a Class Member and an
incentive award for having pursued this action. Any incentive payment is subject to Court
Approval. The Class Representative will request an Incentive Award of $7,500.
8.   Do I have a lawyer in this case?

To represent the class, the Court has appointed attorneys with the law firm of Lemberg Law,
LLC, 43 Danbury Road, Wilton, CT 06897 as “Class Counsel.”
Class Counsel will request an award of attorney’s fees of up to 33% of the Settlement Fund and
for reimbursement of expenses. Any attorney’s fee and expense award is subject to Court
Approval. You may hire your own attorney, but only at your own expense.
9.    I don’t want to be part of this case, how do I ask to be excluded?

Answer: Send a Request to Be Excluded.
If you don’t want a payment from this settlement, but you want to keep the right to individually
sue the Defendant about the issues in this case, then you must take steps to get out of the
settlement. This is called excluding yourself, or “opting out”, of the Settlement Class. To request
to exclude yourself, you must send a letter by mail with (a) the Requester’s full name, address,
and the name of the Action and telephone number; (b) the Requester’s personal and original
signature, or the original signature of a person previously authorized by law, such as a trustee,
guardian, or person acting under a valid power of attorney, to act on behalf of the Requester; and
(c) state unequivocally that the Requester desires to be excluded from the Settlement Class, to be
excluded from the Settlement, not to participate in the Settlement, and/or to waive all rights to
the benefits of the Settlement.

You must mail your exclusion request postmarked no later than October 24, 2019 to:

                                  Carlson v. Target Enterprise
                                     Claims Administrator
                                       P.O. Box 404154
                                  Louisville, KY 40233-4154
        Case 4:18-cv-40139-TSH Document 55-2 Filed 12/24/19 Page 5 of 5


10.   How do I object?

Any Settlement Class Member who has not requested to be excluded from the Settlement Class
may object to the Settlement. In order to exercise this right, you must submit your objection to
the Court by the Objection Deadline. Your objection must (i) set forth the Settlement Class
Member’s full name, current address, and telephone number; (ii) contain the Settlement Class
Member’s original signature or the signature of counsel for the Settlement Class Member; (iii)
state that the Settlement Class Member objects to the Settlement, in whole or in part; (iv) set
forth the complete legal and factual bases for the Objection; (v) provide copies of any documents
that the Settlement Class Member wishes to submit in support of his/her position; and (vi) state
whether the objecting Settlement Class Member intends on appearing at the Final Approval
Hearing either pro se or through counsel and whether the objecting Settlement Class Member
plans on offering testimony at the Final Approval Hearing. Any Class Member that fails to do
object in the manner set forth herein shall be foreclosed from making such objection or
opposition, by appeal, collateral attack, or otherwise and shall be bound by all of the terms of this
Settlement upon Final Approval and by all proceedings, orders and judgments, including but not
limited to the Release in the Action.

Objections must be filed with the Clerk of the Court, and delivered or postmarked no later than
October 24, 2019.

The Court’s address is: Clerk of the Court, District of Massachusetts, 595 Main Street,
Worcester, MA 01608-2025.

                                      The Fairness Hearing
The Court will hold a fairness hearing on January 9, 2020, at 3:00 p.m. in the courtroom of the
Honorable Timothy S. Hillman, U.S. Courthouse, District of Massachusetts, 595 Main Street,
Worcester, MA 01608-2025. The purpose of the hearing will be for the Court to determine
whether the proposed settlement is fair, reasonable, and adequate and in the best interests of the
Class and to rule on applications for compensation for Class Counsel and an incentive award for
the Class Representative. At that hearing, the Court will be available to hear any objections and
arguments concerning the fairness of the proposed settlement.


YOU ARE NOT REQUIRED TO ATTEND THIS HEARING TO BENEFIT FROM THIS
SETTLEMENT. The hearing may be postponed to a later date without notice.

                                 FOR MORE INFORMATION
     Additional information and documents, including case documents, are available at
www.CarlsonTargetClass.com, or you can call 1-855-445-9435.
